Appeal from an order of the Family Court, Livingston County (Gerard J. Alonzo, Jr., J), entered October 12, 2004 in a proceeding pursuant to Family Court Act articles 6 and 8. The. order suspended respondent’s visitation with the parties’ child.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by vacating the second ordering paragraph and as modified the order is affirmed without costs.
Memorandum: Family Court properly suspended the visitation of respondent with the parties’ child. Contrary to respondent’s contention, the evidence establishes that continuation of visitation would be detrimental to the child’s welfare (see Matter of Hameed v Alatawaneh, 19 AD3d 1135 [2005]; Murek v Murek [appeal No. 2], 292 AD2d 839, 840 [2002]). The court erred, however, in ordering that respondent shall be entitled to petition for resumption of supervised visitation only upon “engaging] in a full evaluation from a properly licensed [alcohol or other substance abuse] provider” and upon the receipt by the *1274court of a report from that provider setting forth a “recommendation for treatment” and establishing “a course of treatment” (see Hameed, 19 AD3d at 1136; Matter of Davenport v Ouweleen, 5 AD3d 1079 [2004]). In addition, the court erred in conditioning unsupervised visitation “upon a showing of significant progress in treatment over a period of time . . . with proper reports from providers” (see Gadomski v Gadomski, 256 AD2d 675, 677 [1998]). Thus, we modify the order accordingly. Present—Green, J.P., Scudder, Kehoe, Martoche and Pine, JJ.